Case 1:19-cr-20284-RS Document 103 Entered on FLSD Docket 03/03/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-20284-CR-SMITH


  UNITED STATES OF AMERICA

  v.

  JOSE MELQUIADES CISNEROS
  ALARCON,

                 Defendant.


                                             ORDER

        THIS CAUSE is before the Court upon motion of Empresa Publica de Hidrocarburos del

 Ecuador – EP PetroEcuador (“PetroEcuador”) for recognition of victim rights and entitlement to

 restitution (the “Motion”). The Court has considered the Motion, the Response filed by the

 Government, and PetroEcuador’s Reply, as well as the arguments made by the parties at the

 sentencing hearing held on February 19, 2020. The Court rules as follows:

        Based upon the facts on the record, the Court finds that (1) PetroEcuador, a state-owned

 instrumentality, does not qualify as a victim under the Crime Victims’ Rights Act (“CVRA”); (2)

 PetroEcuador was not “directly and proximately harmed as a result of the commission of [the]

 offense,” and therefore does not qualify as a victim under the Mandatory Victim Restitution Act

 (MVRA), 18 U.S.C. § 3663A; and (3) given the evidence that PetroEcuador was complicit in the

 underlying criminal activity at issue, the Court finds that PetroEcuador’s “participation as a co-

 conspirator precludes it from attaining victim status under the [Crime Victims’ Rights Act, 18

 U.S.C. § 3771] or MVRA.” See In re Wellcare Health Plans, Inc., 754 F.3d 1234, 1240 (11th Cir.

 2014) (per curiam); see also United States v. Lazarenko, 624 F.3d 1247, 1252 (9th Cir. 2010)
Case 1:19-cr-20284-RS Document 103 Entered on FLSD Docket 03/03/2020 Page 2 of 2



 (“[A]s a general rule, a participant in a crime cannot recover restitution.”); United States v. Reifler,

 446 F.3d 65, 127 (2d Cir.2006) (“[A]ny order entered under the MVRA that [treats] co-

 conspirators as ‘victims,’ and thereby requires ‘restitutionary’ payments to the perpetrators of the

 offense of conviction, contains an error so fundamental and so adversely reflecting on the public

 reputation of the judicial proceedings that we may, and do, deal with it sua sponte.”).

        Accordingly, based on the foregoing and the evidence in the record, the Motion is

 DENIED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 3rd day of March 2020.




                                                    2
